Citation Nr: 0533618	
Decision Date: 12/13/05    Archive Date: 12/30/05

DOCKET NO.  05-00 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for hepatitis C.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1970 to 
November 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In February of 2005, the veteran testified during a hearing 
before an RO hearing officer; a transcript of that hearing is 
of record.

A review of the claim files reveals that in a July 2004 
statement the veteran referred to a post-traumatic stress 
disorder (PTSD) and implied that it was related to her time 
in the military.  As this issue has not been developed for 
appellate review, it is referred to the RO for appropriate 
action.


REMAND

In March 2003, the veteran submitted a statement, which noted 
treatment from Rudolph Donath, M.D.  The veteran noted that 
"you may need to send more medical releases for Dr. Rudolph 
Donath--primary care physician."  The Board interprets the 
veteran's statement as a request that the RO obtain records 
from Dr. Donath.  There does not appear to be treatment 
records associated with the claims file from Dr. Donath.  
Therefore, the Board finds that the RO should obtain any 
available records of treatment from Dr. Donath.  See 
38 C.F.R. § 3.159(c)(1) (2005).

In addition, the Board finds that clarification of the 
evidence is required to resolve the claim on appeal.  In 
March 2003, regarding the etiology of the veteran's hepatitis 
C condition, a physician at the VA Medical Center (VAMC) in 
Cincinnati, Ohio opined as follows:

One can see that the majority of her exposure 
(i.e. risk factors) have historically been 
unrelated to her military service.  Consequently 
it is the opinion of this examiner that the 
veterans current Hepatitis c clinical scenario is 
not related to her military service.  
Alternatively it appears to be as at[sic] least 
as likely as not related to her numerous other 
military risk factors.

Such a statement is unclear, as it appears to conclude that 
the veteran's hepatitis C condition was both unrelated to her 
military service, and yet, likely related to military 
factors.  In this regard, the Board points out that the 
probative value of a physician's statement is dependent on it 
being both clear and conclusive.  

The Board also notes that the VA examiner found that a very 
significant risk factor in the veteran's case was unprotected 
sex with the man she married in 1972.  Yet, the examiner 
appears to have considered the only in-service risk factor to 
have been the veteran's work as a phlebotomist.  On 
consideration of the veteran's claim on remand, the examiner 
should be asked to address the veteran's relationship with 
her husband in 1972 prior to her separation from service in 
November of that year.

Under these circumstances, the veteran's claims file should 
be made available to the VA physician that rendered the March 
2003 opinion for a supplemental opinion that clarifies the 
prior opinion, and provides a complete rationale for any 
conclusion reached regarding the veteran's hepatitis C.  The 
Board finds that such an opinion is needed to ensure that all 
due process requirements are met.  See 38 U.S.C.A. § 5103A(d) 
(West 2002).  The Board also emphasizes that the RO should 
arrange for the veteran to undergo a medical examination if 
the prior VA physician is unavailable or such examination is 
needed to answer the questions posed to the VA physician.

Furthermore, the record shows that AMVETS has been the 
designated representative throughout the pendency of the 
veteran's claim, at least until August 2005.  On August 4, 
2005, one day prior to the RO's certification of appeal to 
the Board, AMVETS submitted a letter of memorandum to the RO 
stating that AMVETS would no longer represent the veteran.  
The service organization asked for return of the "revoked" 
power of attorney.  It is not clear from this document 
whether there was a revocation of representation by the 
veteran herself or a withdrawal from representation by 
AMVETS.  As such, the proper procedures for effective 
revocation or withdrawal have not been accomplished.  See 38 
C.F.R. §§ 20.607, 20.608(a) (2005).

Under 38 C.F.R. § 20.607, in order for the veteran to 
properly revoke representation, written notice of revocation 
must be submitted to the RO by the veteran.  Although the 
AMVETS letter mentions a "revoked" power of attorney, the 
record is devoid of any written revocation by the veteran.  
Additionally, under 38 C.F.R. § 20.608(a), in order for the 
representative to properly withdraw from representation prior 
to certification to the Board, written notice of withdrawal 
must be submitted to both the RO and the veteran.  Although 
AMVETS submitted a letter to the RO stating that it was no 
longer representing the veteran, it is unclear whether AMVETS 
had unilaterally withdrawn representation, and if so, whether 
AMVETS sent notice to the veteran too.

If the veteran wishes to revoke her power of attorney, or if 
AMVETS wishes to withdraw from representing the veteran, the 
parties must do so in accordance with the provisions of 38 
C.F.R. § 20.607 or 38 C.F.R. § 20.608.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005)).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the Act and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  With necessary authorization from the 
veteran, the RO should obtain any 
available treatment records from Dr. 
Rudolph Donath following the procedures 
set forth in 38 C.F.R. § 3.159 (2005).  
All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and her 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  She should be given 
a chance to submit the records.

2.  After all records and/or responses 
have been associated with the claims 
file, the RO should forward the veteran's 
claims file to the Cincinnati VAMC 
physician who examined the veteran in 
March 2003, and who provided an 
opinion/statement on the etiology of the 
veteran's diagnosed hepatitis C.  

The VA physician should review the 
veteran's claims file, and provide an 
opinion that clarifies the medical 
probabilities that hepatitis C can be 
traced to the veteran's period of 
military service.  Among other things, 
consideration should be given to when the 
veteran was married in 1972 (prior to her 
separation from service) and the fact 
that this relationship was previously 
considered a "very significant risk 
factor" in the veteran's hepatitis C.  
The physician must provide the complete 
rationale for the conclusions reached-to 
include, as appropriate, citation to 
specific evidence of record and/or 
medical authority.  

(The RO should arrange for the veteran to 
undergo another medical examination only 
if the above-noted Cincinnati VAMC 
physician is unavailable or such 
examination is needed to answer the 
question posed above.)

3.  The RO should determine whether the 
veteran has properly revoked AMVETS 
representation, or whether AMVETS has 
properly withdrawn from representation, 
in accordance with 38 C.F.R. §§ 20.607, 
20.608(a) (2005).  If either act 
occurred, the evidence of the revocation 
or withdrawal should be associated with 
the claims file.

If the RO determines that the veteran 
wished to revoke her power of attorney, 
or that AMVETS wished to withdraw from 
representing the veteran, but did not 
properly do so, the RO should provide 
instructions as to the manner of 
executing either a revocation or 
withdrawal as necessary.  38 C.F.R. §§ 
20.607, 20.608 (2005).

If the RO determines that AMVETS properly 
withdrew from representation, the RO 
should provide the veteran with VA Form 
21-22 (Appointment of Veterans Service 
Organization as Claimant's 
Representative) and an opportunity to 
select another representative at the 
veteran's discretion.  

4.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit sought is not granted, the 
veteran and any duly appointed 
representative should be furnished with a 
supplemental statement of the case (SSOC) 
and afforded an opportunity to respond 
before the record is returned to the 
Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until she is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).
 
 
 
 

